DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 10/8/2020.
3.	This Office Action is made Final.
4. 	Claims 2-6, 12-16, 21-22, and 24-25 were previously cancelled. 
5.	Claims 7, 10, 17 and 20 are currently cancelled. 
6.	Claims 1, 8-9, 11, 18-19, 23, and 26-28 are pending.
Response to Arguments
7. 	Applicant’s arguments regarding the amendment presented in the amendment have been fully considered but are considered moot because of new grounds of rejection set forth herein. However, since the new grounds of rejection are made with previously applied references, for clarity of record, a response to arguments will be provided below. 
	Applicant argues the amendment presented by stating that the second prior art, Eriksson et al. US 20130044699 hereafter Eriksson fails to teach triggering a SR (scheduling request) and wherein the SR includes information informing that the SR is triggered by the BSR which is triggered based on the expected uplink data as cited in claims 1 and 11.
	In response: The argued claims are currently rejected under 35 USC 103 of Zhu et al. US 20130242726 hereafter Zhu in view of Eriksson et al. US 20130044699 hereafter Eriksson. 
	The first prior art, Zhu discloses in Section [0036] UE determine the predicted buffer size by indicator and generate D-BSR MAC for transmission to the eNB; Section [0040] The UE 
	Based on the above citations in Zhu, it is evident that the UE triggers and sends BSR based on expected or predicted uplink packets or data. In response, the UE receives a grant which is defined as resource such as bandwidth allocation to handle the predicted or expected buffer size.
	Although Zhu discloses that UE conventionally request grants of uplink bandwidth when uplink packets are ready to send [0003] and scheduling [0019]; it does not explicitly state SR (scheduling request).
	However, the second prior art, Eriksson teaches in Section [0116] Handling of SR is implemented through the processor in the UE; Section [0009] In 3GPP LTE standard a method has been defined for buffer status reports (BSR) and scheduling request (SR); both the BSR and SR are sent from the UE to the base station; UE triggers a BSR this in turn trigger a SR; the SR message is sent to the base station to request resources; the base station receives the SR and give the UE a uplink data transmission resource (i.e. grant).
	Based on the above citation in Eriksson, it is evident that the UE includes a processor that handles SR; and based on known technology standards, the UE trigger and send BSR which in turns trigger a SR which is sent to the base station; and in response the base station give the UE uplink data transmission resource or grant.
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method/systems of Zhu and Eriksson without undue experimentation that the UE can use its processor to trigger a BSR then a SR based on expected/predicted or anticipated uplink data/packets; and in response receive grant or resources based on both the BSR and SR from the base station; then using grant or resources to transmit anticipate/predicted uplink data/packet; thereby supporting efficient scheduling that reduce delay in the network as suggested by Zhu.
	In summary, it is evident that the prior arts are similar in field of endeavor to the claimed subject matter. A finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable without undue experimentation. Moreover, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. Based on the guidelines set forth in MPEP 2111, the prior arts applied, including claim interpretations, then the argued claimed limitations are obvious and the same prior arts are applied herein in the Final rejection. 
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 8/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 8-9, 11, 18-19, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 20130242726 hereafter Zhu in view of Eriksson et al. US 20130044699 hereafter Eriksson. 

As to Claim 1. (Currently amended)      Zhu discloses a method for a wireless node [i.e. User Equipment (UE)] operating in a wireless communication system, the method comprising [Fig. 1, Sections 0002, 0017: Embodiments pertain to wireless communications. Wireless network include user equipment communicating with eNB (i.e. base station)]:
triggering a buffer status reporting (BSR) [i.e. D-BSR MAC] based on expected uplink data [i.e. Predicted/expected Uplink Packets/data], wherein the expected uplink data is data not generated yet [i.e. predicted/anticipates/near-future] and having possibility to be generated within a certain time period [Sections 0019, 0040, 0043: UE determine a predicted buffer size and generate buffer status report (D-BSR) MAC control element and amount of grant UE anticipates it will need at a near-future time. The UE anticipates or predicts that it will have uplink packets soon within less than 120s (i.e. time period) based on the predicted buffer size; Buffer-status report indicate that current uplink buffer is empty. The UE generates D-BSR MAC; the BSR is triggered for conventional BSR],
transmitting the BSR [i.e. D-BSR MAC], wherein the BSR  includes a size of the expected uplink data [Sections 0036, 0040, 0044: UE determine the predicted buffer size by indicator and generate D-BSR MAC for transmission to the eNB. The UE anticipates it will have uplink packets (i.e. data) soon based on the predicted buffer size. The UE sends the D-BSR MAC to the eNB],
	receiving an uplink grant in response to the BSR [Sections 0037, 0039: The predicted buffer size indicates an amount of uplink grant the UE anticipates it will need. The UE receive a grant for uplink in response to transmission of the D-BSR MAC; the grant received from the eNB include a bandwidth allocation sufficient to handle the predicted buffer size];
	generating uplink data after the triggering of the BSR  [Section 0039: The UE receive a grant for uplink bandwidth in response to transmission of the D-BSR MAC control element] and transmitting the generated uplink data on the uplink grant received based on the BSR related to the expected uplink data [Sections 0040, 0021: UE generate D-BSR MAC when the UE anticipates that it will have uplink packets (i.e. data) soon based on the predicted buffer size; buffer-status report indicate that current uplink buffer is empty; however, the D-BSR MAC is configured to indicate predicted buffer size that is determined based on applications on the UE that are generating packets for uplink transmission. In general, the UE receive an uplink grant from the eNB in response to the uplink grant, the UE send a MAC protocol data unit with data pay load]
wherein the BSR further includes information informing that the BSR is for the expected uplink data, and [Sections 0036, 0040: UE generate D-BSR MAC for transmission to the eNB, the D-BSR MAC include at least an indicator of the predicted buffer size. UE generate D-BSR MAC when the UE anticipates that it will have uplink packets (i.e. data) soon based on the predicted buffer size],
…which is triggered based on the expected uplink data [Sections 0019, 0040, 0043: UE determine a predicted buffer size and generate buffer status report (D-BSR) MAC control element and amount of grant UE anticipates it will need at a near-future time. The UE anticipates or predicts that it will have uplink packets soon within less than 120s (i.e. time period) based on the predicted buffer size; Buffer-status report indicate that current uplink buffer is empty. The UE generates D-BSR MAC; the BSR is triggered for conventional BSR],
	Although Zhu discloses that UE conventionally request grants of uplink bandwidth when uplink packets are ready to send [0003] and scheduling [0019]; it does not correlate to Scheduling Request (SR) thus it doesn’t explicitly state and triggering a scheduling request (SR): (receiving uplink grant in response) to the SR; wherein the SR includes information informing that the SR is triggered by the BSR which is triggered based on the expected uplink data.
	However, Eriksson teaches triggering a scheduling request (SR) [Sections 0009, 0116: In 3GPP LTE standard a method has been defined for buffer status reports (BSR) and scheduling request (SR); both the BSR and SR are sent from the UE to the base station; UE triggers a BSR this in turn trigger a SR; the SR message is sent to the base station to request resources. Handling of SR is implemented through the processor in the UE],
	(receiving uplink grant in response) to the SR (and the BSR) [Section 0009, 0045, 0073: Both the BSR and the SR are sent from the UE to the base station; the UE triggers a BSR, trigger a SR; the base station receives the SR and give the UE an uplink data transmission resource (i.e. grant). The UE send control information in the uplink to the base station comprising information such as required SR or data arrival predictions. Also, the UE send SR when TCP ACK is ready to trigger an uplink grant or resources],
	wherein the SR includes information informing that the SR is triggered by the BSR …[Section 0009, 0116: The UE triggers a BSR, this in turn trigger a SR; and the SR indicates BSR has been triggered. SR is implemented through one or more processors in the UE]
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Zhu relating to UE triggering BSR when current buffer is empty and the trigger BSR is based on predicted buffer size which includes predicted uplink packets with a time period; UE receives a grant in response to the D-BSR (i.e. triggered BSR) with the teaching of Eriksson relating to UE by definition capable to trigger BSR and SR, both sent to base station, trigger BSR then trigger SR to request resources or grant; the SR indicates BSR is triggered and UE receives the grant or resources in response. By combining the method/system, it is obvious without undue experimentation that the UE can use its processor to trigger a SR after BSR based on expected/predicted or anticipated uplink data/packets, receive grant or resources based on both the BSR and SR; then using grant or resources to transmit anticipate/predicted uplink data/packet; thereby supporting efficient scheduling that reduce delay in the network as suggested by Zhu.

As to Claim 8.    (currently amended)   Zhu discloses the method according to claim 1, wherein the uplink grant includes information on the uplink grant is for the BSR which is triggered based on the expected uplink data [Sections 0037, 0039: The predicted buffer size indicates an amount of uplink grant the UE anticipates it will need. The UE receive a grant for uplink in response to transmission of the D-BSR MAC; the grant received from the eNB include a bandwidth allocation sufficient to handle the predicted buffer size].

As to Claim 9.    (previously presented)      Zhu discloses the method according to claim 1, wherein a Medium Access Control (MAC) entity of the wireless node [i.e. User Equipment (UE)] triggers the BSR based on information, from a Packet Data Convergence Protocol (PDCP) entity of the wireless node, on the expected uplink data [Figs. 1, 3 (Depicts LTE Protocol Stack-112 of the physical layer of UE which includes MAC and PDCP and PDU’s (i.e. data) flowing bi-directionally), Sections 0019, 0029, 0030, 0065: UE determine a predicted buffer size and generate D-BSR MAC control element and amount of grant UE anticipates it will need at a near-future time. RRC layer configures the MAC, RLC and Packet Data Convergence Protocol (PDCP) layers. Layer 2 is split into the MAC, RLC and PDCP; further the RLC transports the PDUs of the PDCP. The physical layer of the UE transmit and receive; the UE include processing circuitry that includes a MAC layer].

As to Claim 11. (currently amended)      Zhu discloses a wireless node [i.e. User Equipment (UE)] operating in a wireless communication system, the wireless node comprising [Fig. 1, Section 0002, 0017: Embodiments pertain to wireless communications. Wireless network include user equipment communicating with eNB]:
a Radio Frequency (RF) module [i.e. Antenna]; and a processor operably coupled with the RF module and configured to [Figs. 2-3, Sections 0065-0066: The UE include physical layer circuitry for transmitting and receiving signals to and from eNBs using one or more antennas; and the UE include processing circuitry. UE include one or more processors and antennas utilized by the UE comprise one or radio-frequency (RF) signals]:
trigger a buffer status reporting (BSR) [i.e. D-BSR MAC] based on expected uplink data [i.e. Predicted/expected Uplink Packets/data], wherein the expected uplink data is data not generated yet [i.e. predicted/anticipates/near-future] and having possibility to be generated within a certain time period [Sections 0019, 0040, 0043: UE determine a predicted buffer size and generate buffer status report (D-BSR) MAC control element and amount of grant UE anticipates it will need at a near-future time. The UE anticipates or predicts that it will have uplink packets soon within less than 120s (i.e. time period) based on the predicted buffer size; Buffer-status report indicate that current uplink buffer is empty. The UE generates D-BSR MAC; the BSR is triggered for conventional BSR];
transmit the BSR [i.e. D-BSR MAC], wherein the BSR includes a size of the expected uplink data [Sections 0036, 0040, 0044: UE determine the predicted buffer size by indicator and generate D-BSR MAC for transmission to the eNB. The UE anticipates it will have uplink packets (i.e. data) soon based on the predicted buffer size. The UE sends the D-BSR MAC to the eNB];
	receive an uplink grant in response to the BSR [Sections 0037, 0039: The predicted buffer size indicates an amount of uplink grant the UE anticipates it will need. The UE receive a grant for uplink in response to transmission of the D-BSR MAC; the grant received from the eNB include a bandwidth allocation sufficient to handle the predicted buffer size];
generate uplink data after the triggering of the BSR [Section 0039: The UE receive a grant for uplink bandwidth in response to transmission of the D-BSR MAC control element]; and transmit the generated uplink data on the uplink grant received based on the BSR related to the expected uplink data [Sections 0040, 0021: UE generate D-BSR MAC when the UE anticipates that it will have uplink packets (i.e. data) soon based on the predicted buffer size; buffer-status report indicate that current uplink buffer is empty; however, the D-BSR MAC is configured to indicate predicted buffer size that is determined based on applications on the UE that are generating packets for uplink transmission. In general, the UE receive an uplink grant from the eNB in response to the uplink grant, the UE send a MAC protocol data unit with data pay load]
wherein the BSR further includes information informing that the BSR is for expected uplink data, and [Sections 0036, 0040: UE generate D-BSR MAC for transmission to the eNB, the D-BSR MAC include at least an indicator of the predicted buffer size. UE generate D-BSR MAC when the UE anticipates that it will have uplink packets (i.e. data) soon based on the predicted buffer size],
…which is triggered based on the expected uplink data [Sections 0019, 0040, 0043: UE determine a predicted buffer size and generate buffer status report (D-BSR) MAC control element and amount of grant UE anticipates it will need at a near-future time. The UE anticipates or predicts that it will have uplink packets soon within less than 120s (i.e. time period) based on the predicted buffer size; Buffer-status report indicate that current uplink buffer is empty. The UE generates D-BSR MAC; the BSR is triggered for conventional BSR],
	Although Zhu discloses that UE conventionally request grants of uplink bandwidth when uplink packets are ready to send [0003] and scheduling [0019]; it does not correlate to Scheduling Request (SR) thus it doesn’t explicitly state and triggering a scheduling request (SR): (receiving uplink grant in response) to the SR; wherein the SR includes information informing that the SR is triggered by the BSR which is triggered based on the expected uplink data.
	However, Eriksson teaches triggering a scheduling request (SR) [Sections 0009, 0116: In 3GPP LTE standard a method has been defined for buffer status reports (BSR) and scheduling request (SR); both the BSR and SR are sent from the UE to the base station; UE triggers a BSR this in turn trigger a SR; the SR message is sent to the base station to request resources. Handling of SR is implemented through the processor in the UE],
	(receiving uplink grant in response) to the SR (and the BSR) [Section 0009, 0045, 0073: Both the BSR and the SR are sent from the UE to the base station; the UE triggers a BSR, trigger a SR; the base station receives the SR and give the UE an uplink data transmission resource (i.e. grant). The UE send control information in the uplink to the base station comprising information such as required SR or data arrival predictions. Also, the UE send SR when TCP ACK is ready to trigger an uplink grant or resources],
	wherein the SR includes information informing that the SR is triggered by the BSR …[Section 0009, 0116: The UE triggers a BSR, this in turn trigger a SR; and the SR indicates BSR has been triggered. SR is implemented through one or more processors in the UE]
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Zhu relating to UE triggering BSR when current buffer is empty and the trigger BSR is based on predicted buffer size which includes predicted uplink packets with a time period; UE receives a grant in response to the D-BSR (i.e. triggered BSR) with the teaching of Eriksson relating to UE by definition capable to trigger BSR and SR, both sent to base station, trigger BSR then trigger SR to request resources or grant; the SR indicates BSR is triggered and UE receives the grant or resources in response. By combining the method/system, it is obvious without undue experimentation that the UE can use its processor to trigger a SR after BSR based on expected/predicted or anticipated uplink data/packets, receive grant or resources based on both the BSR and SR; then using grant or resources to transmit anticipate/predicted uplink data/packet; thereby supporting efficient scheduling that reduce delay in the network as suggested by Zhu.

As to Claim 18.    (currently amended) The wireless node according to claim 11, wherein the uplink grant includes information on the uplink grant is for the BSR which is triggered based on the expected uplink data [See Claim 8 rejection because both claims have similar subject matter].

As to Claim 19.    (previously presented) The wireless node according to claim 11, wherein a Medium Access Control (MAC) entity of the wireless node triggers the BSR, based on information, from a Packet Data Convergence Protocol (PDCP) entity of the wireless node, on the expected uplink data [See Claim 9 rejection because both claims have similar subject matter].

As to Claim 27.    (previously presented)    Zhu discloses the method according to claim 1, the wireless node determines that there is the expected uplink data [Sections 0019, 0040: UE determine a predicted buffer size and generate delayed buffer status report (D-BSR) MAC control element and amount of grant UE anticipates it will need at a near-future time. The UE anticipates predicts or determines that it will have uplink packets soon],
	Zhu is silent on wherein, based on received downlink data or the uplink data periodically generated, and wherein the downlink data is a Transmission Control Protocol (TCP) packet, and the uplink data is an TCP Acknowledgement (ACK) packet.
However, Eriksson teaches wherein, based on received downlink data or the uplink data periodically generated [Sections 0009, 0045: BS can send message/data comprising periodicity sent to the UE. UE send information in the uplink to the base station such as SR periodicity and data arrival predications (i.e. expectations)],
and wherein the downlink data is a Transmission Control Protocol (TCP) packet, and the uplink data is an TCP Acknowledgement (ACK) packet [Sections 0047, 0073: The information on data buffered in the user equipment be received over a bursty protocol such as TCP. The TCP protocol is an acknowledged protocol where the sender (i.e. base station) sends data (i.e. Downlink) and then waits for the receiver (i.e. UE) to send and acknowledgement TCP ACK (i.e. uplink) that data is received before sending more data].  
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Zhu relating to a UE triggering BSR MAC for expected or predicted uplink data with the teaching of Eriksson relating to buffered information relating to TCP, downlink data being TCP and uplink data being TCP ACK. By combining the method/systems, the UE can receive TCP data and transmit TCP ACK in the uplink thereby ensuring that UE receive information as fast as possible as suggested in 0073 in Eriksson.

As to Claim 28.    (previously presented) The wireless node according to claim 11, wherein, based on received downlink data or based on the uplink data periodically generated, the wireless node determines that there is the expected uplink data, and wherein the downlink data is a Transmission Control Protocol (TCP) packet, and the uplink data is an TCP Acknowledgement (ACK) packet [See Claim 27 rejection because both claims have similar subject matter].

2.	Claims 123 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 20130242726 hereafter Zhu in view of Eriksson et al. US 20130044699 hereafter Eriksson and in further view of Suzuki et al. US 20100080155 hereafter Suzuki.   

As to Claim 23. (previously presented)   Zhu discloses the wireless node [i.e. User Equipment (UE)] according to claim 11, wherein the processor is further configured to [Figs. 2, Section 0066: UE include one or more processors]:
The combined Zhu and Eriksson do not disclose the discarding of grant or resources thus are silent on when the uplink data is not generated, discard the uplink grant.
However, Suzuki teaches when the uplink data is not generated, discard the uplink grant [Sections 0008, 0067: In general UA (User agent/wireless device, see 0002) reports BSR and requests allocation of resources for transmitting data and access device allocates uplink grant to UA. UA-10 determines whether or not data exists in the UA's uplink buffer; where no data exists in the UA's uplink buffer, UA releases (i.e. discard) the resources (i.e. grant)].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Zhu relating to a UE triggering BSR MAC for expected or predicted uplink data and the method of Eriksson relating to UE by definition capable to trigger BSR and SR, both sent to base station with the teaching of Suzuki relating to UA (i.e. UE) determines whether or not data exists in the its uplink buffer and when no data exists for uplink releases/discard the allocated resources/grants. By combining the method/systems, the UE can determine to discard/release uplink grant/resources based on whether there is data for uplink thereby enabling the base station to know that there are no expected uplink data. 

As to Claim 26.    (previously presented) The method according to claim 1, further comprising: when the uplink data is not generated, discarding the uplink grant [See Claim 23 rejection because both claims have similar subject matter].

Conclusion
The prior art made of record and not relied upon Sun et al. US 2014/0269352 in particular Figs. 6-7, section [0028] is considered pertinent to applicant's disclosure, See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 12, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477